                                         Case 5:17-cv-00220-LHK Document 1200 Filed 01/09/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                         Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                          ORDER RE QUALCOMM SEALING
                                                                                           DURING TRIAL
                                  14             v.

                                  15     QUALCOMM INCORPORATED,
                                  16                   Defendant.

                                  17

                                  18          If Qualcomm seeks to seal any of the exhibits to be introduced on Friday, January 11,

                                  19   2019, Qualcomm shall file a narrowly tailored motion to seal today as soon as possible. Moving

                                  20   forward, the Court requests that Qualcomm file timely and narrowly-tailored motions to seal.

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: January 9, 2019

                                  24                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  25                                                  United States District Judge
                                  26
                                  27

                                  28                                                   1
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE QUALCOMM SEALING DURING TRIAL
